DETAILED ACTION
This Final action is responsive to communications: 06/22/2022.
In the response filed, claims 1, 2, 5, 9 have been amended, claims 3-4, 6-8, 10  is canceled and no new claims are added. Claims 1-2, 5, and 9 will be pending. Claim 1 is independent.


Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. C) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Spec Objections
4.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter of claim 1.  See 37 CFR 1.75(d) (1) and MPEP § 608.01(o). 
Regarding Claim 1, spec fails to describe sufficient details in the following areas associated with claimed limitations. Followings areas are needed to understand overall architecture of the device3. 
1) does not describe actual word lines/ cells, connecting “wordline signal terminal”, and associated peripheral circuitry for wordlines e.g. row decoder location. See e.g. para [0030]-para [0032] fails to describe array, cells peripheral circuitry and how drivers are connected) . Spec fails to provide proper antecedent basis for the claimed circuit.
2)  Fig. 6 appears to describe local word line terminal but does not describe e.g. VDD, VPP terminals, see e.g. para [0030] fails to describe VDD or, VPP terminals). Spec fails to provide proper antecedent basis for the claimed circuit.
3) does not describe this feature and lacks showing any common ground connection. Spec fails to provide proper antecedent basis for the claimed circuit. 
4) does not describe in details the claimed cell boundary with required components. Spec fails to provide proper antecedent basis for the claimed circuit.
The above description is required to understand ring oscillator and the architecture of it’s connectivity to memory device.
There is no adequate support for the claimed subject matter in the spec and the spec is objected to. Correction is required

Claim Objections
5.	Claims 1-2, 5, and 9 are objected to because  spec objection set forth in the sections above
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 2  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2, last line recites “…the fourth N-type transistor..” which lack antecedent basis. It is not clear if it is referring to fourth “N-type transistor” or any other component from previous limitations and the recitation term which renders the claim indefinite. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (MPEP 2173.05(b)(I)). For purpose of art rejection, it will be treated as N-type transistor.
Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
11.	Claims 1, 2, 5, and 9 is/are rejected under 35 U.S.C. 103 as being obvious over Hara et al. (US 5446418 A), in view of Chuang et al. (US 2007 /0096770 A1).
Regarding independent claim 1, Hara teaches a  circuit (Fig. 14 Vpp generation circuit, see col. 4, lines 55-56), comprising: 
a switching (Fig. 14: 82f)  transistor; 
a worldline signal terminal WL (Fig. 14: WL) connected to the switching transistor (Fig. 14: 82f); 
a ring oscillator (e.g. Fig. 14: 93d, “ring oscillator”, see Fig. 10 ring oscillator construction) connected to the WL (Fig. 14: WL), 
the ring oscillator comprising a first inverter (Fig. 10: 1a-1d), a second inverter (Fig. 10: 2a-2d), and (Fig. 10 teaches transistor level construction of ring oscillator)
and, wherein the switching transistor is configured to connect the WL to a power.
wherein the switching transistor (Fig. 14: 82f)  is configured to connect the WL (Fig. 14: WL) to a power (Fig. 14: VPP).
Hara is silent with respect to the details of using transmission gates between inverters of ring oscillator.


    PNG
    media_image1.png
    361
    807
    media_image1.png
    Greyscale

Chuang teaches - 
the ring oscillator comprising a first inverter (Fig. 2B: I20), a second inverter (Fig. 2B: 24B), and a transmission gate (Fig. 2B: T20), an output of the first inverter being an input of the transmission gate, and an output of the transmission gate being an input of the second inverter (see Fig. 2B connection), 
wherein the transmission gate (Fig. 2B: T20) comprises:
a first N-type transistor (Fig. 2B: N21), a control terminal of the first N-type transistor being connected to a high-level signal terminal (Fig. 2B: VDD), a first terminal of the first N-type transistor (Fig. 2B: source of N21) being connected to an output terminal of the first inverter (Fig. 2B: output of I20), and a second terminal  of the first N-type transistor ( Fig. 2B: drain of N21) being connected to an input terminal of the second inverter (Fig. 2B: input of 24B); and 
a first P-type transistor (Fig. 2B: P21), a control terminal of the first P-type transistor being connected to a low-level signal terminal (Fig. 2B: ground), a first terminal of the first P-type transistor (Fig. 2B: source of P21) being connected to the output terminal of the first inverter (Fig. 2B: output of I20), and a second terminal of the first P-type transistor ( Fig. 2B: drain of P21) being connected to the input terminal of the second inverter (Fig. 2B: input of 24B).
Hara and Chuang are in analogous field of art of ring oscillator.
Transmission gate latch presents insignificant timing overhead and reduces noise. CMOS transmission gate is  single-pole switch that has low on resistance and near infinite off resistance – thus improving controllability for signal propagation. Chuang uses transmission gates in ring oscillator as test hook for measuring operating margin and for design evaluation/ improvement (Chuang para [0014] and Background).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Chuang into the teachings of Hara such transmission gates between inverters of ring oscillator cab be employed in order to have performance benefits discussed above.

Regarding claim 2, Hara and Chuang teach the circuit according to claim 1. Chuang teaches wherein :
the first inverter (Fig. 2B: I20) includes a second N-type transistor (Fig. 2B: N20)  and a second P-type transistor (Fig. 2B: P20), wherein:
a control terminal of the second N-type transistor (Fig. 2B: gate of N20)  forms an input terminal of the first inverter (Fig. 2B input of I20), 
a first terminal of the second N-type transistor (Fig. 2B: source of N20) forms a ground terminal of the ring oscillator (Fig. 2B: see ground terminal), and 
a second terminal of the second N-type transistor (Fig. 2B: source of N20) forms an output terminal of the first inverter (Fig. 2B: output of N20); and
a control terminal of the second P-type transistor (Fig. 2B: gate of P20)  is connected to the control terminal of the second N-type transistor (Fig. 2B: gate of N20), 
a first terminal of the second P-type transistor (Fig. 2B: drain of P20) is connected to the WL (connected to ring OSC output and to WL), 
and a second terminal of the second P-type transistor (taken as Fig. 2B: gate of P20) is connected to the second terminal of the fourth N-type transistor (Fig. 2B: source of nmos in inverter is connected via feed back wire).

Regarding claim 5, Hara and Chuang teach the circuit according to claim 1. Hara teaches wherein the switching transistor (Fig. 10: 82f) is a P-type metal-oxide-semiconductor logic (PMOS) transistor (Fig. 10: pmos).

Regarding claim 9, Hara and Chuang teach the circuit according to claim 1. Chuang teaches  further comprising: 
a third N-type transistor (Fig. 2B: nmos in 24B), a first terminal of the third N-type transistor being connected to the ground terminal (Fig. 2B: nmos source is connected to ground),  a control terminal of the third N-type transistor (Fig. 2B: gate of nmos in 24B) being connected to the first control signal terminal (Fig. 2B: output of T20), and a second terminal of the third N-type transistor being connected to the WL (Fig. 2B: drain of nmos in 24B connected output of ring OSC and wordline. See also Hara Fig. 10 ring oscillator construction using cascade-connected inverters for controlling Vpp).



Response to Arguments
Applicant’s arguments with respect to claim(s) 1 (and dependent claims) have been considered but are moot because the new ground of rejection added based on newly added reference. Rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has not argued substantively against dependent claim specific limitations and previous rejection/ prior arts are relied upon.
Drawing objections are withdrawn.
Spec objection is maintained since applicant’s arguments are not found persuasive with adequate reasons.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Ohsawa  (US 6075746 A): Fig. 1-Fig. 11 disclosure applicable for all claims.
Heo (US 2006/0146616 A): Fig. 1-Fig. 2 disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825